internal_revenue_service department of the treasury index number number washington dc release date telephone number refer reply to cc dom p si 1-plr date date person to contact legend x trust a date date date date this responds to a letter submitted on behalf of x requesting inadvertent termination relief under sec_1362 of the internal_revenue_code facts x elected to be treated as an s_corporation effective date at that time trust was an eligible shareholder of x on date a died and all of trust’s assets were included in a’s estate on date two years after a’s death trust ceased to be an eligible shareholder of x but continued to hold shares of x stock trust filed an election under sec_1361 of the internal code effective date cc dom p si 1-plr law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation which does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 provides that for purposes of sec_1361 trusts that may be shareholders include i a_trust all of which is treated under subpart e of part i of subchapter_j as owned by an individual who is a citizen or resident_of_the_united_states and ii such a_trust if it continues in existence after the death of the deemed owner but only for the 2-year period beginning on the day of the deemed owner's death sec_1361 provides that an electing_small_business_trust esbt means any trust if i such trust does not have as a beneficiary any person other an i an individual ii an estate or iii an organization described in paragraph or of sec_170 ii no interest in such trust was acquired by purchase and iii an election under this subsection applies to such trust sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period of inadvertent termination of the s election agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation is treated as an s_corporation during the period specified by the secretary sec_1_1361-1 provides that a_trust which was a qualified_subpart_e_trust immediately before the death of the deemed owner and which continues in existence after the death of the deemed owner and the entire corpus of the trust is includible in cc dom p si 1-plr the gross_estate of the deemed owner the trust is a permitted shareholder for the year period beginning on the day of the deemed owner’s death the committee reports accompanying the subchapter_s_revision_act_of_1982 explain sec_1362 as follows if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 conclusion based solely on the representations made we conclude that x’s subchapter_s_election terminated on date when trust became an ineligible shareholder by continuing to hold x stock beyond the two year period after a’s death we also conclude that the termination was inadvertent therefore x will be treated as continuing to be an s_corporation from date through date and thereafter provided x’s s_corporation_election is not otherwise terminated under sec_1362 in addition from date to date trust will be considered a shareholder of x and will be taxed as if it were an esbt from date if x trust or the other shareholders of x fail to make any adjustments necessary to treat trust as an esbt from date this ruling is null and void except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transaction described under any other provision of the code in particular no opinion is expressed as to whether x made a valid subchapter_s_election under sec_1362 or whether trust is otherwise qualified cc dom p si 1-plr as an esbt this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent as provided by a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours signed david r haglund david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
